Citation Nr: 0931119	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a left leg injury, status post-left leg skin 
graft (Muscle Group XI).  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to 
April 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Nashville, Tennessee.  The issue before the 
Board today was remanded in September 2008 for further 
evidentiary and procedural development.  As discussed below, 
the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is not shown that the symptoms associated with the 
Veteran's residuals of a left leg injury, status post-left 
leg skin graft, more closely resemble that of an amputation 
of a lower extremity at or above the knee.

2.  The competent evidence does not indicate that the 
Veteran's residuals of a left leg injury, status post-left 
leg skin graft, represent an exceptional or unusual 
disability picture, with factors such as marked interference 
with employment or frequent hospitalization.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a left leg injury, status post-left leg skin 
graft, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.68, Part 4, 
Diagnostic Codes 5164 and 7819-5311 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A March 2006 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in July 2002 and March 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein, including the evidence and information 
necessary to establish a disability rating and an effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  They also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

The July 2002 letter was sent to the Veteran prior to the 
February 2005 rating decision which assigned an initial 
disability rating for the Veteran's service-connected left 
leg disability.  The VCAA notice with respect to the elements 
addressed in this letter was therefore timely.  See 
Pelegrini, 18 Vet. App. at 120.  To the extent that the 
notice contained in the March 2006 letter was sent after the 
initial adjudication of the Veteran's claim, the Board finds 
this error nonprejudicial to the Veteran because following 
the issuance of this notice the case was readjudicated and a 
June 2006 statement of the case was provided to the Veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's initial 
rating claim presently on appeal, the Board observes that the 
Court, in Vazquez-Flores, distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the Veteran's left leg 
claim is not necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

Finally, the Veteran was afforded multiple VA examinations 
during this appeal for the specific purpose of evaluating the 
current manifestations and severity of his left leg injury 
residuals.  The most recent examination reports, dated in 
February and April 2009, clearly reflect that the examiner 
took the principles of 38 C.F.R. § 4.40 and 4.45 into account 
with respect to functional loss due to pain, weakness, 
fatigability, and incoordination, in evaluating the Veteran's 
disability.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, the examination report reflects that a 
review of the claims file was completed in conjunction with 
the examination, and all relevant and pertinent findings were 
reported, including any functional impact on the Veteran's 
daily life and employment.  As such, the Board finds that the 
Veteran was provided with an examination that is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2008).  See also Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure 
that any VA examination undertaken during an appeal is 
adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Historically, the Veteran was awarded service connection for 
a left leg disorder by Board decision dated in July 2004.  By 
RO rating decision dated in February 2005, a 20 percent 
initial rating was assigned for residuals of a left leg 
injury, status post-left leg skin grant, effective February 
26, 2002, the date the Veteran's claim to reopen was 
received.  The Veteran appealed this initial rating, 
asserting that he was entitled to a higher rating for his 
left leg residuals.  Following the Board's September 2008 
Remand, the RO awarded service connection for ankylosis of 
the left ankle, evaluated as 20 percent disabling, traumatic 
arthritis of the left foot, evaluated as 10 percent 
disabling, peripheral neuropathy of the left lower extremity 
with neuritis, evaluated as 10 percent disabling, and mild 
shortening of the left leg, evaluated as noncompensably (zero 
percent) disabling.  The effective date assigned for all of 
these awards is February 26, 2002.  

The "Amputation Rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2008).  Pursuant to this rule, 
amputation below the knee, permitting prosthesis, warrants a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165 
(2008).  The next higher rating, 60 percent, requires an 
amputation not improvable by prosthesis controlled by natural 
knee action, an amputation of a leg with defective stump and 
thigh amputation recommended, or an amputation of the middle 
or lower third of the thigh.  38 C.F.R. § 4.71a, Diagnostic 
Code 5162 to 5164.

In the present case, the combined rating for all of the 
Veteran's left lower extremities disabilities is 50 percent, 
effective February 26, 2002.  Thus, in order for the Veteran 
to be entitled to a higher rating for his service-connected 
residuals of a left leg involving Muscle Group XI, status 
post-skin graft, there must be competent evidence that the 
Veteran's service-connected disabilities of the left lower 
extremity more nearly approximate an amputation which 
warrants a 60 percent rating.  Otherwise, the Veteran is 
already in receipt of a combined rating in excess of that 
provided by law, and a rating in excess of 20 percent for 
residuals of a left leg involving Muscle Group XI, status 
post-skin graft, must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. 
§ 4.68.  

As previously discussed, the Veteran's left lower extremities 
involve his left ankle, left tibia and fibula, Muscle Group 
XI, and peripheral nerves.  The competent evidence of record 
does not reflect that these disabilities have any functional 
impact on the Veteran's left knee, including natural knee 
action.  Rather, at the most recent VA examination it was 
noted that his symptoms associated with these disabilities 
include pain, decreased coordination of the left ankle, 
increased fatigability, and weakness.  Objective examination 
revealed tissue loss in Muscle Group XI, decreased strength, 
peripheral neuropathy of the lateral cutaneous nerve and 
posterior femoral cutaneous nerve, and loss of motion in the 
ankle joint.  No mention is made of any functional impact on 
the Veteran's knee.  

Absent competent evidence that the Veteran's service-
connected disabilities of the left lower extremities affect 
his natural knee action, the Board finds that these 
disabilities do not more closely resemble that of an 
amputation not improvable by prosthesis controlled by natural 
knee action, an amputation of a leg with defective stump and 
thigh amputation recommended, or an amputation of the middle 
or lower third of the thigh.  Thus, assuming arguendo, that 
the hypothetical elective level of the amputation is below 
the knee joint, permitting prosthesis, a 40 percent combined 
rating would be the maximum assignable under the "Amputation 
Rule" set forth in 38 C.F.R. § 4.68 and Codes 5161, 5162-
5164.  Therefore, as a matter of law, a rating in excess of 
the 20 percent rating for the residuals of left leg injury, 
status post-left leg skin graft, is not assignable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated as a consequence 
of the absence of legal merit or lack of entitlement under 
the law).

Although the Veteran is not entitled to a higher schedular 
rating, the Board has considered whether he is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993); 38 C.F.R. § 3.321(b) (2008).  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In March 2006, the Veteran submitted a letter from a 
potential employer which indicates that he applied for a 
livestock auctioneer position in July 2005 and was rejected.  
The potential employer explains that "due to [the Veteran's] 
physical limitations stemming from a disability in his feet 
and legs..[he was found]...to be incapable of filling the 
requirements of the position."  See Letter from F.H.B. dated 
March 1, 2006.  The Board acknowledges that such evidence 
suggests marked interference with employment.  However, it 
appears that all of the Veteran's lower extremity 
disabilities, and not just his residuals of a left leg injury 
to Muscle Group XI, status post-skin graft, contribute to his 
difficulty finding employment.  Furthermore, the criteria 
pertaining to muscle injuries in the Rating Schedule focus 
primarily on the impact of pain, fatigability, weakness, 
tissue loss, and scarring, on the Veteran's functional 
abilities.  38 C.F.R. §§ 4.55, 4.56, 4.71a, Diagnostic Code 
5311.  As briefly discussed above, such symptomatology 
describes the Veteran's current muscle injury disability.  
Thus, it appears that the schedular criteria adequately 
compensate for any loss in earning capacity, and referral for 
extra-schedular consideration is not warranted.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.


	(CONTINUED ON NEXT PAGE)

ORDER


Entitlement to an initial rating in excess of 20 percent for 
residuals of a left leg injury, status post-left leg skin 
graft (Muscle Group XI) is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


